         Case 1:20-cv-00048-TJC Document 22 Filed 11/20/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 SALLY MARIE LASHLEY,                              CV 20-48-BLG-TJC

                      Plaintiff,
                                                   ORDER
 vs.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

                      Defendant.

       Based upon the stipulation of the parties (Doc. 21), IT IS HEREBY

ORDERED that the Commissioner’s final decision is REVERSED and

REMANDED for further administrative proceedings, a new hearing, and a new

decision under sentence four of 42 U.S.C. § 450(g). See Shalala v. Schaefer, 509

U.S. 292 (1993).

       On remand to the Commissioner of Social Security for a de novo hearing,

the Commissioner will direct the Administrative Law Judge to reconsider the

medical opinions, including the opinions of Dr. Nichol and Ms. Lyson; reconsider

the claimant’s residual functional capacity; reconsider the claimant’s credibility;

reconsider whether the claimant met a Listing; reconsider whether the claimant can

perform her past relevant work or other work in the national economy; if

necessary, to obtain supplemental evidence from a vocational expert; and to issue a
        Case 1:20-cv-00048-TJC Document 22 Filed 11/20/20 Page 2 of 2



new decision. The claimant shall have the opportunity to submit new evidence and

make new arguments.

      Upon proper application, Plaintiff may seek an award of reasonable attorney

fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

DATED this 20th day of November, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
